Case 5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 1 of 27




                 EXHIBIT A
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                       INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                1    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 2 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




         SUPREME COURT
         STATE OF NEW YORK COUNTY OF ONONDAGA



             DANA H. SIZING,

                                                        Plaintiff,
                          -against-
                                                                          SUMMONS
             ACUMEN DETECTION, LLC, An SRC
             COMPANY; SRC, INC., TIMOTHY                                  Index No.
             MOSHIER, Individually and as former
             President and Chief Strategic Officer of
             ACUMEN DETECTION, LLC, An SRC
             COMPANY; and CHARLES STORMON,
             Individually and as former President of
             ACUMEN DETECTION, LLC, An SRC
             COMPANY,


                                                    Defendants.


          TO THE ABOVE-NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action
          and to serve a copy of your answer on Plaintiffs attorney(s) within 20 days after the
          service of this Summons, exclusive of the day of service (or within 30 days after the
          service is complete if the Summons is not personally delivered to you within the State
          of New York); and in case of your failure to appear or answer, judgment will be taken
          against you by default for the relief demanded in the Complaint.

                         Plaintiff designates Onondaga County as the place of trial.

                         The basis of venue is Plaintiffs place of residence.

          Dated: April 14, 2021




          (51363413.1)                                        1

                                                          1 of 2
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                       INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                1    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 3 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




                                                 SMITH, SOVIK, KENDRICK & SUGNET, P.C.



                                                 By:
                                                       Steven Ward Williams, Esq.
                                                       Karen G. Felter, Esq.
                                                       Attorneys for Plaintiff
                                                       250 South Clinton Street, Suite 600
                                                       Syracuse, New York 13202
                                                       Telephone: (315) 474-2911

         TO:            ACUMEN DETECTION, LLC, An SRC COMPANY
                        6225 Running Ridge Road
                        North Syracuse, New York 13212

                        SRC, INC.
                        7502 Round Pond Road
                        North Syracuse, New York 13212

                        TIMOTHY MOSHIER
                        676 Baldwin Road
                        Fulton, New York 13069

                        CHARLES STORMON
                        1766 U.S. Route 20
                        Cazenovia, New York 13035




         (51363413.1)                                     2

                                                       2 of 2
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                              INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 4 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




         SUPREME COURT
         STATE OF NEW YORK COUNTY OF ONONDAGA



             DANA H. SIZING,

                                                             Plaintiff,
                              -against-
                                                                             VERIFIED COMPLAINT
             ACUMEN DETECTION, LLC, An SRC
             COMPANY; SRC, INC., TIMOTHY                                     Index No.
             MOSHIER, Individually and as former
             President and Chief Strategic Officer of
             ACUMEN DETECTION, LLC, An SRC
             COMPANY; and CHARLES STORMON,
             Individually and as former President of
             ACUMEN DETECTION, LLC, An SRC
             COMPANY,


                                                       Defendants.



                         Plaintiff, DANA H. SIZING, by and through her attorneys, SMITH, SOVIK,

         KENDRICK & SUGNET, P.C., submits as and for a Complaint against

         Defendants, ACUMEN DETECTION, LLC, An SRC COMPANY; SRC, INC.;

         TIMOTHY MOSHIER; and CHARLES STORMON, as follows:

                                                      INTRODUCTION

                         1.       This is a Complaint for injuries and harm caused by unlawful

          discriminatory              practices   relating     to   employment   because   of age,   gender

          discrimination and harassment/retaliation in violation of Article 15 of the Executive



          {S1361927 I)                                              1


                                                              1 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                          INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 5 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




          Law of the State of New York (Human Rights Law), Title VII of the Civil Rights Act

          (Title VII) and the Age Discrimination in Employment Act (ADEA)

                         2.   Section 296 of the Human Rights Law of the State of New York, (HRL)

          and its various subsections make it an unlawful discriminatory practice for an

          employer or labor organization because of the sex or age of any individual to

          discriminate against such person in the hiring and/or in compensation, or in terms

          conditions or privileges of employment or for an employer or labor organization to

          retaliate against any person who files a complaint, provides testimony and/or directly

          or indirectly assists with the maintenance of a complaint of employment

          discrimination or for any person to aid, abet, incite, compel or coerce the doing of any

          acts forbidden by Article 15 of the New York Executive Law. This action is also

          maintained pursuant to Section 291 of the HRL which guarantees the civil right of

          each citizen to equal employment opportunities. Plaintiff also sues under Title VII

          and the ADEA and New York State tort law.

                                           JURISDICTION AND VENUE

                         3.   Jurisdiction of this court is invoked pursuant to Section 297(a) of the

          HRL which provides that any person claiming to be aggrieved by an unlawful

          discriminatory practice in employment shall have a cause of action for damages and

          such other relief as may be appropriate.

                         4.   This Court has personal jurisdiction over the defendants pursuant to

          CPLR § 301 and 302.


          (S1361927.1)                                     2


                                                       2 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                          INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 6 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




                     5.        Venue lies in the Supreme Court for the State of New York, Onondaga

          County under CPLR § 503 (a) as at least one of the parties resides in Onondaga

          County.

                                                       PARTIES

                     6.        Plaintiff is and was at all times hereinafter relevant, was a resident of

          the County of Onondaga, State of New York.

                     7.        At all relevant times herein, Plaintiff was employed by Acumen

          Detection, LLC, an SRC Company (hereinafter "Acumen") and/or SRC, Inc.

                     8.        Upon information and belief, defendant Acumen, was at all relevant

          times, an integrated and wholly owned investment operation and subsidiary of

          defendant SRC located at 6225 Running Ridge Road, North Syracuse, New York

          13212.

                     9.        Upon information and belief, SRC is and was at all relevant times, a

          domestic corporation organized under the laws of the State of New York located at

          7502 Round Pond Road, North Syracuse, New York 13212.

                         10.   Acumen and/or SRC were Plaintiffs employer within the meaning of the

          New York Human Rights Law (HRL), Civil Rights Law, State Constitutions, Title VII

          and the ADEA. Upon information and belief, defendant Timothy Moshier was at all

          relevant times the President, employee and/or agent of Acumen.

                         11.   Upon information and belief, Timothy Moshier, is a resident of the

          County of Onondaga, State of New York.


          (S1361927.1)                                      3


                                                        3 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                          INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 7 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




                     12.       Upon information and belief, defendant Timothy Moshier was at all

          relevant times the President or Chief Strategy Officer and employee and/or agent of

          Acumen.

                     13.       Upon information and belief, Charles Stormon, is a resident of the

          County of Onondaga, State of New York.

                     14.       Upon information and belief, defendant Charles Stormon was at all

          relevant times the President and employee and/or agent of Acumen.

                     15.       Defendants at all times herein relevant were entities who employed

          plaintiff within the meaning of the Executive Law of the State of New York (Human

          Rights Law).

                     16.       Upon information and belief, defendants Timothy Moshier and Charles

          Stormon at all times herein relevant were acting within the scope of their

          employment with Acumen and/or SRC as supervisors within the meaning of the HRL.

                                             CONDITION PRECEDENT

                     17.       On or about June 12, 2019, Plaintiff filed a Federal Charge with the

          United States Equal Employment Opportunity Commission ("EEOC").

                         18.   On or about January 14, 2021, Plaintiff received a Notice of Right to Sue

          from the EEOC, a copy of which is attached as Exhibit "A".

                         19.   All conditions precedent to the bringing of this action against

          Defendants have now been satisfied.




          (S1361927,1)                                      4


                                                        4 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                         INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 8 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




                                             FACTUAL ALLEGATIONS

                     20.       Plaintiff is a 52-year-old white female, born on                  , who

          was hired in February 2016 by Acumen as the Director of Business Development.

                         21.   Plaintiff was the only female executive at Acumen, a start-up company

          specializing in the sales of Acu-Polaris, an on-farm lab system that allowed dairy

          producers to test for mastitis-causing pathogens. At the time she was hired, Plaintiff

          was a commercial business professional with a solid history of success in the life

          sciences and health industry. Plaintiff had a record of proven success in sales,

          marketing, training and business development and demonstrable knowledge in

          consumables, services, and capital equipment.

                         22.   Upon information and belief, SRC and Acumen shared management

          services such as preparation of policy manuals, payroll, insurance, benefit and

          employee incentive programs.

                         23.   Upon information and belief, SRC and Acumen also shared a personnel

          (human resources) department, and legal department. Both companies shared a

          centralized source for employment and promotion decisions. Upon information and

          belief, SRC exercised complete financial control over Acumen and its Boards of

          Directors.

                         24.   In October 2016, Plaintiff received an excellent performance review from

          Acumen President, defendant Timothy Moshier, and a 3.5% salary increase.




          (SI361927 1)                                      5


                                                        5 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                          INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 9 of 27
                                                                    RECEIVED  NYSCEF: 04/14/2021




                        25.   In December 2016, Acumen hired a Director of Sales, who reported to

          Plaintiff. In the Spring 2017, Acumen hired three field Sales Representatives who

          reported to the Director of Sales under Plaintiff.

                        26.   In August 2017, Acumen sold its first Acu-Polaris system.

                        27.   In October 2017, Plaintiff received another positive performance review

         from Moshier.

                        28.   Plaintiff and the female Director of Sales continually advised Moshier

         that his original sales forecasts of the Acu-Polaris system reported to the Board of

         Acumen, controlled by SRC, were too high even assuming good sales and product

         performance. In late Fall 2017, Acumen was having trouble with the technology of

         the Acu-Polaris system and sales were not as Moshier had forecasted to the Board.

         Moshier began looking for scapegoats at Acumen when he came under pressure from

         the Board to deliver on his wildly unrealistic sales forecasts.

                        29.   Throughout his tenure as President, Moshier continually subjected

         Plaintiff and other female employees and managers at Acumen to sexual harassment

         and a hostile work environment.

                        30.   Throughout the late Fall 2017, Moshier consistently excluded Plaintiff

         as well as the female Director of Sales and Research and Development Manager from

         budget meetings. The budget for Plaintiffs department was reduced twice without

         her knowledge or input.




         (S1361927.1)                                     6


                                                      6 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                           INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 10 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                         31.    When excluding Plaintiff and other female directors and managers

          from meetings, Moshier sent emails to male invitees to meet in the conference room

          rather than in his office so as to be "less conspicuous" than his office.

                         32.   When Moshier did conduct meetings in the presence of Plaintiff and

          other female directors and managers, he and other males frequently used profane

          language as well as sexist and demeaning language to refer to other women within

          and without the company. For example, Moshier referred to an SRC employee as a

          "cocksucker" in a meeting where Plaintiff and others were present and used the word

          "fuck," "fuckers" and "asshole" frequently when conducting manager meetings.

          Moshier verbally attacked SRC's female Human Resources representative with

          profanities in an "all hands" meeting which caused her to abruptly leave. Moshier

          also referred to female contractors hired to assist at trade shows for the company as

          "booth babes." Moshier also often referred to an employee in Acumen's IT department

          as a "bitch" because she asked him to be compliant with computer coding

          requirements.

                         33.   Moshier continually interfered with the ability of Plaintiff and others to

          improve communications with customers regarding technical difficulties with the

          Acu-Polaris system to facilitate sales and marketing of the product to customers.

                         34.   Even after Plaintiff engaged in specialized education and training to

          become an export consultant, Moshier failed to invite her to travel with him as a

          company representative to a new market in New Zealand where her specialized


          (S1361927.1)                                       7


                                                        7 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                        INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 11 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




         education and training as an export consultant could have been used to sell and

         market Acumen's product at a critical time for the sales and marketing needs of the

         company. Instead of including Plaintiff on this critical trip, Moshier invited the

         company comptroller, a male, who had no experience in sales, marketing or exports.

                         35.   Moshier continually undermined Plaintiff's attempts to obtain planned

         revenue on behalf of the company with a specific business plan and approach. In

         email communications with an outside sales representative who reported to her,

         Plaintiff authorized and approved reduced pricing for the Acu-Polaris system on the

         condition of a monthly standing order; Moshier later advised that he approved the

         reduced price without her knowledge and without the condition of the standing order.

         Moshier then chastised Plaintiff when sales numbers were not as high as the

         forecasts he made to the company's Board.

                         36.   If Plaintiff or a female director or manager made a suggestion or

         statement to Moshier regarding ways to improve sales or team efficiency, it would be

         ignored. If a male manager made the same suggestion or statement, Moshier would

         acknowledge it. If Plaintiff or a female director or manager challenged Moshier in a

         mangers' meeting, he would become defensive and combative, which did not happen

         with male managers. Moshier "micro-managed" Plaintiff and the female directors

         and managers while letting male managers freely do their jobs.




          (S1361927 1)                                    8


                                                       8 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                      INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 12 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                         37.    The female Director of Sales ultimately resigned in December 2017,

          after Moshier continually interfered with Plaintiff's team and refused to accept input

          from any female executive, director, manager or team member.

                         38.   In January 2018, Plaintiff spoke with SRC's Human Resources

          representative about the harassing and hostile environment at Acumen created and

          fostered by Moshier. Plaintiff explained her fear of retaliation if she made a formal

         complaint. Plaintiff was advised to speak to SRC's CFO about her concerns regarding

         Moshier as well as her fears of retaliation. Later, Plaintiff met with the CFO of SRC

         to explain Moshier's mismanagement of Acumen and his gender discrimination and

         sexual harassment of employees and/or the hostile work environment Moshier

         created at Acumen.

                         39.   In March 2018, Plaintiff was invited by SRC's Human Resources and

          Legal Departments to talk about her experiences and complaints since working at

         Acumen.

                         40.   In April 2018, Plaintiff along with several other women at Acumen

         spoke with two representatives of SRC's Human Resources Department as well as an

         officer in SRC's Legal Department about the toxic, hostile, demeaning, sexist and/or

          harassing environment created and fostered by Moshier. Plaintiff was promised

         there would be no retaliation upon her sharing her concerns and complaints about

         the unwelcome and hostile environment at the company.




          (S1361927.1)                                   9


                                                      9 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                          INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 13 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                     41.       Thereafter, it was clear to Plaintiff that Moshier was aware of her

          complaints because his hostility and harassment increased.

                     42.       Upon information and belief, the complaints that Plaintiff and the other

          female employees made to SRC's Human Resources and Legal Department were

          investigated by an outside law firm. Although Plaintiff was told there was no

          evidence to support her claims of sexism, she was advised "big changes" were coming

          to the workplace.

                     43.       In May 2018, Moshier was removed physically from Acumen's building

          in the SRC campus and a new President, defendant Charles "Chuck" Stormon, was

          brought in to run the company.               However, Moshier remained involved in the

          management of Acumen as Chief Strategic Officer and upon information and belief,

          made disparaging statements about Plaintiff to the new company President.

                     44.       Throughout his tenure as President, Moshier subjected Plaintiff to

          sexual harassment, a hostile work environment and discrimination based on her age.

                         45.    After Plaintiff reported Moshier's harassing conduct, defendants took

          formal retaliatory action against her. In August 2018, with no notice, warning or

          justification, Plaintiff was placed on a Performance Improvement Program ("PIP") by

          Storman and defendants.

                         46.   In September 2018, Stormon retained professional leadership coaches

          as part of Acumen's "High Potentials" program to work with him and Moshier who

          was still employed as Chief Strategist for Acumen, although Moshier was not allowed


          (S1361927.1)                                     10


                                                       10 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                             INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 14 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




          to have any direct physical or reporting supervisory responsibilities over Acumen

          employees.

                         47.   Stormon also provided or offered professional coaching services to all

          other directors and managers at Acumen with the exception of Plaintiff who was at

          that time on an unjustified, unwarranted PIP and purportedly in need of professional

          improvement and training.              When Plaintiff asked for the opportunity to receive

          professional coaching services, Stormon said it was too expensive. The other female

          directors, managers and sales representatives at Acumen who were provided or

          offered professional coaching services were younger than Plaintiff.

                         48.   In October 2018, with no notice, warning or justification, Plaintiffs title,

          rank and pay were altered, reduced and/or lowered by Storman and defendants.

                         49.   In November 2018, Stormon told Plaintiff he was surprised she had

          "stuck it out" and not quit after being placed on the PIP. Stormon made demeaning

          and harassing comments to Plaintiff based on her sex. Specifically, he said he was in

          a "conundrum;" that he "wanted to fire" her, but was concerned about how that "would

          look" to the "rest of the females" because she was the "only female executive."

          Stormon referred to himself, Moshier, the male Sales Director and male Comptroller

          as the "four old white privileged guys."

                         50.   In December 2018, Plaintiff was removed from the unjustified,

          unwarranted PIP. During this meeting, Stormon insulted and demeaned Plaintiff by




          (S1361927 1)                                       11


                                                        11 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                         INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 15 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




          telling her she no longer had to worry about reporting to "Daddy," referring to

          Moshier.

                         51.   In February 2019, Plaintiff learned SRC would stop funding Acumen as

          of mid-March 2019. Most Acumen employees applied for jobs with SRC. Plaintiff

          applied for several positions at SRC, but was told she lacked prior government

          contract experience. A number of other male Acumen employees who likewise lacked

          required or preferred experience were nevertheless hired at SRC.

                         52.   SRC did not hire Plaintiff or any of the other women who complained to

          SRC's Human Resources and Legal Departments about Acumen President Timothy

          Moshier.

                         53.   In March 2019, Storman told Plaintiff she was not well liked at SRC and

          she should look for a job outside the company. Upon information and belief, Storman

          and/or Moshier attempted to or did interfere with Plaintiffs attempt to find

          employment outside SRC through contacts at Acumen/SRC.

                         54.   On March 15, 2019, Plaintiffs employment with Acumen was

          terminated based purportedly on a reduction in force, which was a pretense for

          retaliatory discharge and age discrimination by defendants.

                         55.   Defendants caused Plaintiff economic damage, mental, physical, and

          emotional pain and suffering by intentionally discriminating against Plaintiff based

          on her age and gender, retaliating against Plaintiff because of her complaints of

          gender discrimination, sexual harassment and/or hostile work environment, failing


          (S1361927 1)                                     12


                                                       12 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                           INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 16 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




         to offer her employment or benefits of employment and because of her age and gender

          and/or complaints of gender discrimination, sexual harassment and/or hostile work

          environment.

                               AS AND FOR A FIRST CLAIM AGAINST DEFENDANTS
                               (SEXUAL HARASSMENT UNDER HRL AND TITLE VII)

                         56.    Plaintiff repeats and realle ges the allegations contained in paragraphs

         "1" through "55" of the Verified Complaint as is if fully set forth herein.

                         57.    The discrimination and unlawful conduct complained of herein began in

          November 2017, and continued until March 15, 2019, when, after Acumen ceased

          doing business, Plaintiff was refused employment by SRC after reporting incidents of

          sexual harassment and hostile work environment.

                         58.    The harassment was perpetrated by Defendants Moshier and Storman.

                         59.    The conduct and communications of defendants Moshier and Storman

          substantially interfered with the employment of Plaintiff and created an

          intimidating, hostile and offensive work environment in violation of the HRL and

          Title VII of the Civil Rights Act of 1964.

                         60.    Both Moshier and Storman were, at all relevant times, employed as a

          supervisor of Plaintiff as defined by courts of New York State, making defendants

          Acumen and/or SRC strictly liable for Moshier's conduct.

                         61.    As a result of harassment by Moshier and Storman, Plaintiff was subject

          to a hostile and abusive work environment.



          (S1361927 1)                                      13


                                                        13 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                         INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 17 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                         62.   Moshier's conduct was reported by Plaintiff to two representatives of

          SRC's Human Resources Department as well as an officer in SRC's Legal

          Department.

                         63.   Defendants Acumen and/or SRC knew or should have known of

          Moshier's conduct and communications and should have taken timely and

          appropriate action.

                         64.   Instead of taking action to end discrimination and harassment of

          Plaintiff, defendants Acumen and/or SRC installed defendant Stormon as President

          and Plaintiff's new supervisor who continued and perpetuated the conditions of

          harassment, hostile work environment and retaliation.

                         65.   As a direct and proximate result of said unlawful employment practices,

          Plaintiff has suffered the indignity of discrimination, the invasion of her rights to be

          free from discrimination, and great humiliation, which has manifested in physical

          illness and emotional stress.

                         66.   As a further direct and proximate result of said unlawful employment

          practices, Plaintiff has suffered economic loss, extreme mental anguish, outrage,

          severe anxiety, reduced ability to support herself, harm to her employability and

          earning capacity, painful embarrassment among her friends and coworkers, damage

          to her good reputation, disruption of her personal life, and loss of enjoyment of the

          ordinary pleasures of everyday life and she will continue to suffer such damages in

          the future.


          (S1361927.1)                                     14


                                                       14 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                            INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 18 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                         67.     As a result of defendants' violation of the HRL and Title VII, Plaintiff

          has been damaged in the sum to be determined by a court of law.

                               AS AND FOR A SECOND CLAIM AGAINST DEFENDANTS
                                    (RETALIATION UNDER HRL AND TITLE VII)

                         68.     Plaintiff repeats the allegations contained in paragraphs "1" through

          "67" with the same force and effect as if fully set forth herein.

                         69.     Plaintiff engaged in a protected activity by making complaints of sexual

          harassment and hostile work environment to two representatives of SRC's Human

          Resources Department as well as an officer in SRC's Legal Department.

                         70.     As a result of Plaintiffs complaints of sexual harassment and assault,

          she was subject to adverse employment action by defendants, including, but not

          limited to: 1) in August 2018, with no notice, warning or justification, Plaintiff was

          placed on an unwarranted a Performance Improvement Program ("PIP") by

          defendants; 2) in October 2018, with no notice, warning or justification, Plaintiffs

          title, rank and pay were altered, reduced and/or lowered by defendants; and 3)

          refusing to hire Plaintiff or any of the other women who complained to SRC's Human

          Resources and Legal Departments about Acumen President Timothy Moshier for

          positions at SRC after Acumen ceased doing business.

                         71.     As a further direct and proximate result of defendants' violations of the

          HRL and Title VII, Plaintiff has suffered economic loss, extreme mental anguish,

          outrage, severe anxiety, reduced ability to support herself, harm to her employability

          and earning capacity, painful embarrassment among her friends and coworkers,

          (S1361927 1)                                       15


                                                         15 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                           INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 19 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




          damage to her good reputation, disruption of her personal life, and loss of enjoyment

         of the ordinary pleasures of everyday life and she will continue to suffer such damages

         in the future.

                         72.    As a result of defendants' violation of the HRL and Title VII, Plaintiff

          has been damaged in the sum to be determined by a court of law.

                               AS AND FOR A THIRD CLAIM AGAINST DEFENDANTS
                                 (AGE DISCRIMINATION UNDER HRL AND ADEA)

                         73.    Plaintiff repeats the allegations contained in paragraphs "1" through

         "72" with the same force and effect as if fully set forth herein.

                         74.    Defendants' actions and/or omissions were based in whole or part on

          Plaintiffs age and/or her protected activity and thus violate Plaintiffs rights under

          the ADEA.

                         75.    Specifically, Defendants discriminated and retaliated against Plaintiff

          on the basis of her age, gender, and/or protected activity by engaging the foregoing

          conduct.

                         76.     As a direct and proximate result of defendants' violations of the HRL

          and the ADEA, Plaintiff has suffered economic loss, extreme mental anguish,

          outrage, severe anxiety, reduced ability to herself, harm to her employability and

          earning capacity, painful embarrassment among her friends and coworkers, damage

          to her good reputation, disruption of her personal life, and loss of enjoyment of the

          ordinary pleasures of everyday life and she will continue to suffer such damages in

          the future.

          {S1361927 I)                                      16


                                                        16 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                          INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 20 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                         77.   As a result of defendants' violation of the HRL and the ADEA, Plaintiff

          has been damaged in the sum to be determined by a court of law.

                           AS AND FOR A FOURTH CLAIM AGAINST DEFENDANTS
                               TIMOTHY MOSHIER AND CHARLES STORMON
                                    (AIDING AND ABETTING UNDER HRL)

                         78.   Plaintiff repeats and realleges the allegations contained in paragraphs

          "1" through "77" with the same force and effect as if fully set forth herein.

                         79.   At all relevant times herein, defendants Timothy Moshier and Charles

          Stormon acted as Plaintiffs supervisors and President of Acumen.

                         80.   Defendants Timothy Moshier and Charles Stormon, who actually

          participated in, committed and/or condoned the sexual harassment and/or retaliation

          of Plaintiff may be held individually liable for the discriminatory actions that

          damaged the Plaintiff.

                         81.   As a result of defendants' violations of the HRL, Plaintiff has suffered

          economic damages and past and future mental anguish and distress.

                         82.   As a direct and proximate result of violations of the HRL by defendants

          Timothy Moshier and Charles Stormon, Plaintiff has suffered economic loss, extreme

          mental anguish, outrage, severe anxiety, reduced ability to support herself, harm to

          her employability and earning capacity, painful embarrassment among her friends

          and coworkers, damage to her good reputation, disruption of her personal life, and

          loss of enjoyment of the ordinary pleasures of everyday life and she will continue to

          suffer such damages in the future.


          (S1361927.1)                                     17


                                                       17 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                         INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 21 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                         83.   As a result of violations of the HRL by defendants Timothy Moshier and

          Charles Stormon, Plaintiff has been damaged in the sum to be determined by a court

          of law.

                             AS AND FOR A FIFTH CLAIM AGAINST DEFENDANTS
                           (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

                         84.   Plaintiff repeats and realleges the allegations contained in paragraphs

          "1" through "83" with the same force and effect as if fully set forth herein.

                         85.   By the actions described above, Defendants engaged in extreme and

          outrageous conduct, which intentionally caused severe emotional distress to

          Plaintiff.

                         86.   Defendants intended to cause, or disregarded the substantial

          probability of causing, severe emotional distress upon the Plaintiff.

                         87.   As a direct and proximate result of the intentional/reckless acts and

          conduct of the defendants, Plaintiff has suffered economic loss, extreme mental

          anguish, outrage, severe anxiety, reduced ability to support herself, harm to her

          employability and earning capacity, painful embarrassment among her friends and

          coworkers, damage to her good reputation, disruption of her personal life, and loss of

          enjoyment of the ordinary pleasures of everyday life and she will continue to suffer

          such damages in the future.

                         88.   As a result of the intentional/reckless acts and conduct of the

          defendants, Plaintiff has been damaged in the sum to be determined by a court of

          law.

          (S1361927.1}                                     18


                                                       18 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                            INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 22 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                                AS AND FOR A SIXTH CLAIM AGAINST DEFENDANTS
                               (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

                         89.    Plaintiff repeats and realleges the allegations contained in paragraphs

         "1" through "88' with the same force and effect as if fully set forth herein.

                         90.    The negligent conduct of the Defendants as described above is, and was,

          outrageous and far beyond the norms of civilized and professional conduct.

                         91.    As a direct and proximate result of the defendants' negligence, Plaintiff

          has suffered economic loss, extreme mental anguish, outrage, severe anxiety, reduced

          ability to support herself, harm to her employability and earning capacity, painful

          embarrassment among her friends and coworkers, damage to her good reputation,

          disruption of her personal life, and loss of enjoyment of the ordinary pleasures of

          everyday life and she will continue to suffer such damages in the future.

                         92.    As a result of the negligence of the defendants, Plaintiff has been

          damaged in the sum to be determined by a court of law.

                                             DEMAND FOR JURY TRIAL

                         93.    Plaintiff hereby demands a jury trial.

                         WHEREFORE, Plaintiff, Dana H. Sizing, respectfully requests: (1) a

          declaration that Defendants violated New York State Executive Law § 296 and Title

          VII of the Civil Rights Act; (2) Defendants, their agents, employees, officers, and

          successors in interest, and those acting in concert with Defendants, be permanently

          enjoined from engaging in the future in the wrongful practices alleged herein; (3) an

          award of damages in an amount to be determined at trial, to compensate Plaintiff for

          (SI361927 1)                                       19


                                                         19 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                     INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 23 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




          mental anguish, humiliation, embarrassment, emotional injury and lost wages; (4)

          Defendants be ordered to pay the costs and disbursements of this action, including

          attorney's fees; (5) punitive damages; and (6) such other and future relief as this court

          deems proper.

          DATED:         April 14, 2021

                                            SMITH, SOVIK, KENDRICK & SUGNET, P.C.




                                            By:
                                                   Steven W. Williams, Esq.
                                                   Karen G. Felter, Esq.
                                                   Attorneys for Plaintiff Dana H. Sizing
                                                   250 South Clinton Street, Suite 600
                                                   Syracuse, New York 13202
                                                   Telephone: (315) 474-2911




          {S1361927 1)                               20


                                                  20 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                    INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                2    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 24 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                                                                VERIFICATION

                       DANA H. SIZING, being duly sworn, deposes and says:

                I am the named Plaintiff in the above-entitled Complaint. I have read the
         foregoing Complaint and know the contents to be true to my own knowledge, except
         as to the matters therein stated to be upon information and belief, and as to those
         matters, I believe them to be true.

         Dated:                  Syracuse, NY
                                 April 13, 2021


                                                                    Dana H. Sizin


         Sworn to before me this
         13th day of April, 2021



         Not            Pub 13Kren G. Falter
                     NOTARY PUBLIC. STATE OF NEW YORK
                         Registration No. 02FE62751G0
                         Qualified In Onondaga County).41,.."
                      Commission Expires January 14, 2




         :S1361927




                                                                   21 of 21
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                            INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                3    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 25 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021




                                        EXHIBIT A
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                                                                   INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                3    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 26 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021



      EEOC Form 161 (1112020)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                      DISMISSAL AND NOTICE OF RIGHTS
     To:    Dana Sizing                                                                       From;          Newark Area Office
            4548 Ashfield Terrace                                                                            283-299 Market Street
            Syracuse, NY 13215                                                                               Two Gateway Center, Suite 1703
                                                                                                             Newark, NJ 07102


                                 On behalf of person(s) aggrieved whose identity is
                                 CONFIDENTIAL (29 CFR §101.7(a))
      EEOC Charge No.                               EEOC Representative                                                           Telephone No.
                                                    Alvin L. Mallette,
      525-2019-01064                                Supervisory Investigator                                                      (973) 645-5975
      THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                      The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                      Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                      The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                      Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                      discrimination to file your charge
             X        The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                      determination about whether further investigation would establish violations of the statute. This does not mean the claims
                      have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                      makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                      The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                      Other (briefly state)

                                                              - NOTICE OF SUIT RIGHTS -
                                                        (See the additional information attached to this form.)

     Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
     Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
     You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
     lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
     lost. (The time limit for filing suit based on a claim under state law may be different.)

     Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
     alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
     before you file suit may not be collectible.

                                                                          On behalf of the Commission
                                                                                       OVar tipivol h /0, 111WALPNCAR
                                                                                                      '
                                                                                                   ''''''''                      January 11, 2021
                                                      JOHN WALDINGER                        '''               ' '''''
                                                                                                                 .In '''''''''

      Enclosures(s)                                                    John Waldinger,                                                  (Date Issued)
                                                                      Area Office Director
      CC
                 Director                                                                   Karen Felter, Esq.
                 Human Resources                                                            SMITH & SOVIK, P.C.
                 ACUMEN DETECTION, LLC                                                      250 South Clinton Street, Suite 600
                 6225 Running Ridge Road                                                    Syracuse, NY 13202
                 N Syracuse, NY 13212                                                       Adam Mastroleo, Esq.
                                                                                            BOND, SCHOENECK & KING, PLLC
                                                                                            One Lincoln Center
                                                                                            Syracuse, NY 13202
FILED: ONONDAGA COUNTY CLERK 04/14/2021 03:21 PM                                                                           INDEX NO. 003608/2021
NYSCEF DOC. NO. Case
                3    5:21-cv-00548-MAD-ML Document 2 Filed 05/12/21 Page 27 of NYSCEF:
                                                                     RECEIVED  27      04/14/2021


        Enclosure with EEOC
        Form 161 (11/2020)
                                                     INFORMATION RELATED TO FILING SUIT
                                                   UNDER THE LAWS ENFORCED BY THE EEOC

                                       (This information relates to filing suit in Federal or State court under Federal law.
                              If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                     provisions of State law may be shorter or more limited than those described below.)


                                               Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
        PRIVATE SUIT RIGHTS
                                               the Genetic Information Nondiscrimination Act (GINA), or the Age
                                               Discrimination in Employment Act (ADEA):

        In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
        90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
        day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
        consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
        record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
        did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
        issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

        Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
        State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
        after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
        statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
        alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
        the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
        cases can be brought where relevant employment records are kept, where the employment would have been, or
        where the respondent has its main office. If you have simple questions, you usually can get answers from the
        office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
        make legal strategy decisions for you.

        PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

        EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
        pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
        example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
        before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
        suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
        Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
        claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

        ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

        If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
        in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
        made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
        efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
        because such requests do not relieve you of the requirement to bring suit within 90 days.

        ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

        You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
        questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
        inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
        your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
        are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
        file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
        made within the next 90 days.)

                          IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
